DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Ono 2005/0185381).
Regarding Claim 1; Ono discloses an electronic component housing that internally houses an electronic component (as constituted by component(s) defined internally to a housing defined by 3-5—as depicted by Fig. 10), comprising: a portion formed of a resin material (as set forth by resin 41—para. 0026, rubber--21-22—para. 0030, and/or whereas 5a is molded in resin—para. 0051); and a portion formed of a metallic material (as set forth by metal member(s)-3 and/or 42--para.’s 0025, 0026), wherein the portion formed of the resin material is a connection side portion opposed to a member as a connection partner of the electronic component housing, or an opposite portion opposed to the connection side portion (whereas the resin by which 5a is molded—para. 0051 connects between 41 and 5—as depicted by Fig. 10; and/or 41 comprises a connection side portion opposite to resin 322a-322b which otherwise denotes resin 21-22 and connects to a portion of the housing at 5—as depicted by Fig.’s  8B-10), and the electronic component housing further includes an electromagnetic shield member that covers an outer surface of the portion formed of the resin material (whereas 5 and/or 5a comprises an electromagnetic shield—para.’s 0028 and 0051 which covers atleast one outer surface atop of the resin 41, and/or whereas 5a is molded in atleast a portion of the resin).  

Regarding Claim 2; Ono discloses the electronic component housing according to claim 1, except wherein the electromagnetic shield member is a metal thin plate having a ductility higher than a ductility of the resin material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the metal of 5—para. 0039 as having ductile properties higher than the polyamide of 41, rubber of 322 so as to allow for reliable deformation of the metal when fastening bolts 6 without effecting seal integrity to water and/or EMI through gaps thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 3; Ono discloses the electronic component housing according to claim 1, except, explicitly wherein the electronic component housing is mounted to a vehicle, and the member as the connection partner is a vehicle body frame member that secures the electronic component housing.  However, the housing is configured for high temperature install in an engine compartment which may be mounted to a vehicle chassis, and thus it has been held that a recitation with respect to the manner in which a Ex parte Masham, 2 USPQ2d 1647 (1987).


Allowable Subject Matter
Claims 4-7, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 4; the electronic component housing according to claim 1, wherein the portion formed of the resin material includes a refrigerant flow channel that cools the electronic component.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094.  The examiner can normally be reached on M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835